Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5, in the reply filed on 22 January 2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the centerline” in relation to the reduced diameter portion/ planar portion and “the centerline” in relation to the body portion.  Neither recitations has sufficient antecedent basis.  For the prior art rejection below, “the centerline” is interpreted as “a centerline”.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires the projection be a part of the channel opposite the connecting plastic portion.  However, the specification and Fig. 2 show this projection to be immediately adjacent the connecting plastic portion.  The word “opposite” therefore takes on a meaning that is contrary to its normal meaning, and it is not clear what Applicant intends to claim.  For prior art rejection below, the claim is interpreted according to the description related to Fig. 2 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2004/0159298 A1 (“Ino”).
Considering claim 1, Ino discloses an intake duct made of half-hollow members 30 and 40, each of which constituted of a respective molding resin made of polyamide (Ino ¶ 0097-0127 and Figs. 1-10, with Fig. 7 annotated below).  Ino discloses that the half-hollow members are joined along their respective ends, where each hollow member additionally has a respective area protruding outwards from the duct, and wherein the include respective concave sections (relative to respective half-hollow members) that cooperate to form a packing portion 51 (mapping onto the claimed plastic channel), wherein the packing portion receives a secondary molding resin used to weld together the two half-hollow members (id. ¶ 0102).  Upon solidification of the secondary molding resin within the packing portion, the resulting solidified secondary molding resin would map onto the claimed bonded plastic portion.

    PNG
    media_image1.png
    918
    950
    media_image1.png
    Greyscale

Ino further discloses that through holes are provided in at least half-hollow member 30, so that the secondary molding resin may traverse a thickness thereof and further bond a functional part to the intake duct (id. Figs. 1-7).  Specifically, Ino discloses that the through hole(s) has a cross-sectional width in a first direction less than that of a cross-sectional width of the packing portion 51 along the first direction; furthermore, Ino further discloses that the through holes in the half-hollow member are aligned with respective through hole in the functional part, and that once the secondary molding resin traverses through holes in both the half-hollow member 30 and the functional part, the secondary molding resin forms a head portion having a cross-sectional width along the first direction greater than the cross-sectional width of the through holes.  Once solidified, the secondary molding resin has features reading on the last three clauses of claim 1 (id. Figs. 1, 5, 6, and 7).  Specifically, annotated Fig. 7 of Ino shows A) a flow tab portion (all portions of the solidified secondary resin external of the half-hollow members) and B) a connecting portion, wherein element A) additionally has a larger diameter sub-element A1) mapping onto an unclaimed body portion and a sub-element A2) mapping onto the reduced diameter portion.  It is further noted that elements A) and B) are also present in Figs. 1, 5, and 6.  Ino thus anticipates claim 1.
Considering claim 2, the embodiment of Figs. 8 and 9 of Ino, which show separate streams of secondary molding resin emerging from two different through holes merging to form an enlarged head portion (sub-element A1mod)) upon solidification.  Sub-element A1mod) by definition has a centerline that is not collinear with a centerline of one of the through holes in the functional part, as the center line of sub-element A1mod
Considering claim 3, in a direction parallel to the bonding surface of the half-hollow members, a centerline of the through hole(s) in the functional part is not collinear with a centerline of sub-element A1), as the respective centerlines are located on different planes that are parallel to each other.
Considering claim 4, in a direction parallel to the bonding surface of the half-hollow members, a centerline of the through hole(s) in the functional part is not collinear with a centerline of sub-element A1), as the respective centerlines are located on different planes that are parallel to each other.
Considering claim 5, the narrowing of the packing portion 51 (so that it has the same diameter as that of the through hole in half-hollow member 30) is considered to be a projection.  Furthermore, its location is directly adjacent the location of element B) of the solidified secondary molding resin. 

Concluding Remarks 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP H06/246781 A1 (specifically Figs. 5 and 9 thereof) would also anticipate at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781